Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 07/28/2021 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, in a method of fastening a second object to a first object, the prior art does not teach or make obvious the concept of while the resin is in contact with the first attachment surface and the second attachment surface, causing mechanical vibration to act on the second object or the first object or both, thereby activating the resin to cross-link and causing at least a flow portion of the thermoplastic material to become flowable; and allowing the flow portion to re-solidify; wherein after the step of allowing the flow portion to re-solidify, the first object is fastened to the second object by a joint effect of: the resin, after cross-linking, securing the second object to the first object, and a positive-fit connection between the re-solidified flow portion and at least one of the first object, the second object, and the resin in the manner claimed by the applicant.
Regarding claim 30, in a method of fastening a second object to a first object, the prior art does not teach or make obvious the concept of while the resin is in contact with the first attachment surface and the second attachment surface, causing mechanical vibration to act on the second object, thereby activating a portion of the resin to cross- link, whereas a further portion of the resin is not activated to cross-link by the mechanical vibration; wherein the resin, after cross-linking, secures the second object to the first object in the manner claimed by the applicant.
Regarding claim 40, in a method of fastening a second object to a first object by an adhesive connection, the prior art does not teach or make obvious the concept of while the resin is in contact with the first attachment surface and the second attachment surface, causing mechanical vibration to act on a plurality of discrete spots of the second object or the first object or both, thereby activating discrete portions of the resin to cross-link while other portions of the resin are not cross-linked by the mechanical vibration; and allowing the other portions of the resin to cross-link while the second object is held in a position relative to the first object by the discrete portions of the resin, whereby the discrete portions of the resin ensure a primary stability of the adhesive connection; wherein the discrete portions and the other portions of the resin, after cross-linking, secure the second object to the first object in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745